Title: General Orders, 17 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh. Wednesday April 17. 82.
                            Parole.
                            C. Signs.
                        
                        At a general Court Martial held at Carlisle by order of Brigadier General Irwin whereof Colonel Richard
                            Butler is President.
                        John Harling Soldier in the 2d Pennsylvania Regiment charged with deserting a Detachment from the same
                            regiment at Lancaster and being since taken in the Service of the Enemy, was Tried and found guilty, in breach of the
                            first second and third Articles, Sixth Section of the Articles of War and Sentenced (more than two thirds of the Court
                            agreeing thereto.) to suffer Death.
                        The Commander in Chief approves the forgoing Sentence.
                        At the same Court William Campton soldier in the 2d Pennsylvania Regiment, charged with Deserting from the
                            same and inlisting in another Corps, was tryed, found guilty and sentenced to receive One hundred lashes on his bare back,
                            to be inflicted in the manner following viz. 50 lashes the first time—25 lashes the second time and the remaining 25
                            lashes the third day—Also Hugh Smith Recruit belonging to the Pennsylvania Line charged with having used Traiterous and
                            disrespectful expressions against the United States tending to promote Desertion among the soldiery,
                            was Tryed and found Guilty in breach of the first Article, second section and fourth Art. 6 Sect. of the Articles
                            of War and sentenced to receive One hundred Lashes on his bare back.
                        The Commander in Chief approves these Two sentences and orders them to be put in Execution at such time and
                            place as the Commanding Officer at Carlisle shall find convenient.
                        Infuture no man is to be discharged from the Army but by the Commander in Chief, when any men either from
                            inability, or any other cause, are to be discharged they are first to be reported to the Inspector who will apply at Head
                            Quarters where proper printed discharges will be given.
                        From this time untill further Orders no furloughs are to be granted but in very particular cases, when such
                            exist, the Commanding Officer of the Regiment will apply through the Brigadier to Head Quarters and will be answerable
                            that the case is extraordinary and absolutely requires the indulgence. 
                    